The Chancellor.
Executors are not suable before a Justice of the Peace, for a legacy. They are expressly excepted in the statute from the jurisdiction of the Justice, as to actions against them. But this suit might have been brought in the Court of Common Pleas of the county where the defendants reside, under the 19th section of the act entitled “ an act concerning executors and administrators, and the distribution of intestates’ estates.” For a demand under 50 dollars, the plaintiff ought to have sued there; it is too expensive, and consequently oppressive, to sue in this Court, except in special cases, for so small a sum as 28 dollars. This point was fully examined in the case of Moore v. Lyttle. (4 Johns. Ch. Rep. 183.) I shall, therefore, dismiss the bill, but without costs and without prejudice.
Bill dismissed.